Citation Nr: 1214218	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, from February 1991 to May 1991, and from April 2002 to June 2003.  The Veteran also had periods of inactive duty training as a member of the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified via video before a Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

The Veteran also initiated an appeal of the July 2006 denial of service connection for a fracture of the coccyx, and the August 2007 denials of service connection for temporomandibular joint syndrome and headaches.  In a September 2011 rating decision, however, service connection was granted for residuals of a fracture of the coccyx, temporomandibular joint dysfunction, and headaches.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a current diagnosis of tinnitus resulting from acoustic trauma during military service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for tinnitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for tinnitus, or a related auditory impairment.  Nevertheless, his DD Form 214 confirms a military occupational specialty (MOS) of radio operator.  

Upon receipt of his claim, the Veteran was afforded a VA audiological examination in December 2005.  He reported he first noticed tinnitus in approximately 1991, and that it involved only his right ear.  His tinnitus has been chronic since approximately 1991, by the Veteran's account.  Regarding the etiology of the Veteran's tinnitus, the examiner stated that there was no evidence that this disorder was caused by noise exposure during service, as no such complaints were noted during service.  

The Veteran was also afforded a November 2008 VA audiological examination.  He reported exposure to radios and radio headphones during service, and denied any specific treatment for hearing loss or tinnitus during service.  The examiner diagnosed chronic tinnitus, but stated it less likely than not that this disorder was related to active military service, as it was not reported during such service.  A June 2011 VA audiological examination again confirmed a current diagnosis of tinnitus, but did not offer an opinion regarding its etiology.  

In his written contentions, the Veteran has asserted that he first experienced tinnitus during military service.  The Board notes that, despite the fact he is a layperson, the Veteran is competent to testify regarding such observable symptomatology as exposure to acoustic trauma and a ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  First, the Board notes that according to the December 2005, November 2008, and June 2011 VA audiological examination results, the Veteran has a current diagnosis of tinnitus.  The Veteran has testified that during service, he worked as a radio operator, and was routinely exposed to both the noises of the radio, as well as various sirens and weapons fire.  His confirmed military service as a radioman suggests these assertions are credible, and they, along with his hearing testimony, are found as such by the Board.  Finally, although the November 2008 VA examiner suggested the Veteran's tinnitus was unlikely to be related to military service as it was not shown during such service or for many years thereafter, the Board finds this opinion problematic.  Although it is true that the Veteran did not report tinnitus during his periods of active military service, a layperson is competent to testify regarding such observable symptomatology as tinnitus.  See Jandreau, 492 F.3d at 1372.  As such, the Veteran has testified under oath that his tinnitus became more noticeable during his deployment in Afghanistan, and the Board finds his sworn testimony to be credible.  The Board also notes that VA has previously conceded that generally, tinnitus can develop months or even years after exposure to acoustic trauma.  See VBA Training Letter 10-02, "Adjudicating Claims for Hearing Loss and/or Tinnitus" (March 18, 2010).  

In conclusion, the Board finds the evidence of record to be in relative equipoise.  In such situations, the law states that the benefit of the doubt is to be granted the claimant, that the award of service connection for bilateral tinnitus is warranted.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for a left shoulder disability.  Service connection for such a disability was denied by the RO because this disability allegedly existed prior to the Veteran's most recent period of active duty or active duty for training, and was not aggravated therein.  The Board notes, however, that prior to his period of active duty from April 2002 to June 2003, the Veteran had periods of active duty or active duty for training from November 1989 to May 1990, and from February 1991 to May 1991.  Moreover, he has testified that he first experienced pain of the left shoulder during basic training, and his August 1989 service entrance examination is negative for any noted abnormalities of the left shoulder.  Thereafter, he reported an unspecified painful shoulder on a May 1991 report of medical history, and sought treatment for left shoulder pain in September 1995.  On a February 1996 medical history report, the Veteran stated his left shoulder "pops out" when lifting weights or performing other physical training.  Thus, although the evidence does suggest the Veteran's left shoulder disorder precedes his period of active duty from April 2002 to June 2003, the possibility remains that such a disorder was incurred during a prior period of active duty or active duty for training.  

The Board next notes that the Veteran was afforded a December 2005 VA medical examination and a February 2006 MRI evaluation of the left shoulder.  These confirmed tendinosis of the left shoulder with a partial tear of the bursal surface of the supraspinatus tendon.  The examiner did not provide an opinion regarding the etiology of such a disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In the present case, the Board finds such an opinion is required, as the Veteran initially sought treatment for left shoulder pain during service, and has reported a continuity of symptomatology since that time.  Thus, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current left shoulder disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the left shoulder, and provide an opinion, with complete rationale, as to whether it is as least at likely as not (50 percent or higher probability) that any currently manifested left shoulder disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


